IN THE SUPREME COURT OF THE STATE OF NEVADA


                THE STATE OF NEVADA,                                     No. 69522
                Petitioner,
                vs.
                THE EIGHTH JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,
                IN AND FOR THE COUNTY OF
                CLARK; AND THE HONORABLE
                                                                             FILED
                DOUGLAS SMITH, DISTRICT JUDGE,                               JUL 1 4 2016
                Respondents,
                                                                           TRACE K. LINDEMAN
                   and                                                  CLERK OF SUPREME COURT
                                                                        BY
                DONALD EDWARD BROWN,                                          DEPUTY CLERK
                Real Party in Interest.


                      ORDER GRANTING PETITION FOR WRIT OF MANDAMUS
                                      OR PROHIBITION

                            This is an original petition for a writ of mandamus or
                prohibition challenging a district court order granting a motion for an
                independent psychological examination of the victim of child abuse,
                neglect, endangerment, and other physical abuse charges pending against
                the real party in interest.
                             In 2014, real party in interest Donald Edward Brown was
                charged with multiple counts of child abuse, neglect, or endangerment
                regarding his fifteen-year-old stepdaughter. Brown brought a motion
                asking the district court to order an independent psychological evaluation
                of the minor child, which the district court granted. The State now
                petitions this court for a writ of mandamus or, in the alternative,
                prohibition to direct the district court to reverse the district court's order.
                In its petition, the State raises the following issues: (1) whether the
                district court had the authority to order an independent psychological

SUPREME COURT
      OF
    NEVADA

(0) 1947A   e                                                                                (o -n-03?
                evaluation of a child-victim that was not a victim of sexual abuse, (2)
                whether the district court abused its discretion by failing to include
                particularized factual findings in support of its order, and (3) whether the
                district court abused its discretion by finding that there was a compelling
                reason to order an independent psychological evaluation.
                The district court abused its discretion by failing to include particularized
                factual findings in support of its order
                            In State v. Eighth Judicial District Court (Romano), this court
                stated that it is "require[d] that trial courts set forth a particularized
                factual finding that there is reason to believe that a psychological
                examination is warranted." 120 Nev. 613, 623, 97 P.3d 594, 601 (2004),
                overruled on other grounds by Abbott v. State, 122 Nev. 715, 727, 138 P.3d
462, 470 (2006). While Romano was later overruled by Abbott, it was
                overruled on the issue of whether a district court judge could order a child-
                victim to undergo an independent psychological evaluation, not on
                •whether the district court must set forth a particularized factual finding.
                Abbott, 122 Nev. at 727, 138 P.3d at 470. Therefore, Romano remains
                mandatory law on this issue.
                            Here, the district court's order summarily stated that Brown
                had met the three Abbott criteria and granted Brown's motion for an
                independent psychological examination. Its oral findings were similarly
                sparse, only stating, "I think that the defense has met all three of [the
                Abbott criteria] and I'm going to order a psychiatric evaluation." Thus,
                neither the district court's order nor its oral findings set forth a




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) I947A
                particularized factual finding as to why a psychological examination was
                warranted as required by Romano.'
                              Therefore, we
                              ORDER the petition GRANTED AND DIRECT THE CLERK
                OF THIS COURT TO ISSUE A WRIT OF MANDAMUS instructing the
                district court to vacate its December 9, 2015, Order granting Defendant's
                Motion for Independent Psychological Examination of the Alleged Victim
                and to reconsider the motion in light of this order.



                                              CLAA
                                         Parraguirre


                                              J.               614,14.                J.
                      desty                                 Douglas
                       TA                                            1\
                                                                At ail               ,J.
                                                            Saitta


                                                                                      J.



                CC:    Hon. Douglas Smith, District Judge
                       Attorney General/Carson City
                       Clark County District Attorney
                       Turco & Draskovich
                       Eighth District Court Clerk

                       'Because we grant the State's petition on this ground and order the
                district court to vacate and reconsider its order, we do not reach the other
                issues raised in the petition.


SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A